DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed May 11, 2021 have been received and entered into the case.  Claims 12 – 13 are canceled by way of the reply.  All amendments and arguments have been fully considered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 32 – 35 and 37 directed to inventions non-elected without traverse on October 16, 2021.  Accordingly, claims 32 – 35 and 37 have been canceled.

Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to amendment.

Claim Rejections - 35 USC § 101
Previous rejections under 35 U.S.C. 101 are withdrawn due to applicant’s amendment and reply.  Specifically, the prior art does not teach methods for measuring lysosomal enzymatic activity wherein the method does not involve lysis of cells.  As such, the claims recite significantly more than the natural phenomenon recited therein.


Claim Rejections - 35 USC § 103
Previous rejections under 35 U.S.C. 103 are withdrawn due to applicant’s amendment and reply.  Specifically, the prior art does not teach methods for measuring lysosomal enzymatic activity wherein the method does not involve lysis of cells.  

Allowable Subject Matter
Claims 1 – 10 and 19 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699